UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

IN THE MATTER OF THE )
SEARCH OF CELL LOCATION ) Case No. 1:19MJ72
DATA FOR A T-MOBILE )
CELLULAR TELEPHONE )
MOTION TO SEAL
The United States of America, by and through United States Attorney
Matthew G.T. Martin, herein applies for an Order sealing the above-
captioned case, and all filings in this matter, except the Government requests
that working copies of any pleadings may be made available, as necessary, to
the United States Attorney's Office; Federal Bureau of Investigation (FBI);
and any other law enforcement agency designated by the United States
Attorney’s Office. Such sealing is within the inherent power of the court to
control papers filed with it. Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th
Cir. 1989). In support whereof, the government shows unto the court the
following:
1. This investigation is a continuing one, with information and data
being derived from numerous sources.
2. Disclosure of the information being utilized during the course of the
investigation may hamper the conclusion of the investigation.

3. The information contained within the affidavit for search warrant

and other related search warrant materials would make patent the

Case 1:19-mj-00072-JEP Document 5 Filed 07/02/19 Pane 1 of 2
sources of information presently available to the investigation.
WHEREFORE, the government respectfully moves that this Honorable
Court seal the related search warrant materials for a period of one year,
unless additional time is requested by the government.

This the 26 day of June, 2019.

Respectfully submitted,

MATTHEW G.T. MARTIN
UNITED STATES ATTORNEY

  

/S/ RANDALL &
Assistant United States Attorney
NCSB #23119

United States Attorney's Office
Middle District of North Carolina
251 N. Main Street
Winston-Salem, NC 27101
Phone: 336/631-5268

E-mail: Randall.galyon@usdo}j.gov

Case 1:19-mj-00072-JEP Document 5 Filed 07/02/19 Pane 2? of 2
